UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 3/3/2020
---------------------------------------------------------------X
CBF INDUSTRIA DE GUSA S/A, et al.,                             :
                                                               :
                                                               :
                           Plaintiffs,                         :   ORDER
                                                               :
         -v-                                                   :   13-CV-2581 (PKC) (JLC)
                                                               :
AMCI HOLDINGS, INC., et al.,                                   :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Before the Court are defendants’ objections (Dkt. No. 405) under the Forensic Protocol
Order (Dkt. No. 379) to the production of certain documents requested by plaintiffs pursuant to
paragraph 6 of the Order. Familiarity with the Order as well as the parties’ dispute is assumed.
The Court has reviewed the parties’ submissions and overrules defendants’ objections. While
defendants set forth several bases for their objections, they do not contend that the production of
the 21 outstanding documents is either burdensome or implicates privilege.1 On the record
presented, the Court finds that production of the limited number of additional documents sought
by plaintiffs is justified. Part of their claim is that defendant Mende dominated the family of
companies he owned (along with defendant Kundrun) and plaintiffs want to establish Mende’s
relationship with those entities and his purported control over them. These documents appear to
be relevant to that claim, and the issue before the Court is simply their discoverability, not their
admissibility. Moreover, there is force to plaintiffs’ argument that the production of these 21
documents may have some relevance to their ESI investigation. That said, and in light of
defendants’ reply letter (Dkt. No. 412), the Court declines to order defendants to explain why
these outstanding documents (as well as the other so-called New Mende emails) were not
previously discovered, and what steps they have taken to confirm no new ESI remains to be
produced.

        Defendants are directed to produce the 21 outstanding documents by March 11, 2020.

        SO ORDERED.

Dated: March 3, 2020
       New York, New York




1
 As defendants point out, there are 21 and not 22 documents at issue as is reflected in Exhibit A
to plaintiffs’ response.
